--------------------------------------------------------------------------------



FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT




This Fourth Amendment to Amended and Restated Credit Agreement ("Amendment") is
dated as of March 30, 2005, and is by and among General Electric Capital
Corporation, a Delaware corporation, individually as a the Lenders and as Agent
for the Lenders, SportRack, LLC, a Delaware limited liability company
("SportRack US Borrower"), Valley Industries, LLC, a Delaware limited liability
company ("Valley US Borrower" and, together with SportRack US Borrower, "US
Borrowers"), Brink International B.V., a private company with limited liability
(besloten vennootschap met beperkte aansprakelijkheid) incorporated under the
laws of The Netherlands, having its corporate seat (statutaire zetel) in
Staphorst, The Netherlands and registered with the Chamber of Commerce (Kamer
van Koophandel) in Regio Zwolle under number 05058752 ("European Borrower" and,
together with US Borrowers, "Borrowers"), the other persons designated as
"Credit Parties" on the signature pages hereof, and the Lenders which are
signatories hereto.


W I T N E S S E T H:


WHEREAS, pursuant to that certain Amended and Restated Credit Agreement dated as
of May 23, 2003 by and among General Electric Capital Corporation, a Delaware
corporation, individually as a Lender and as Agent for the Lenders, the other
Lenders party thereto, Borrowers and the other Credit Parties signatory from
time to time thereto (as amended or otherwise modified from time to time, the
"Credit Agreement"; capitalized terms used herein and not otherwise defined
herein shall have the meaning ascribed to such terms in the Credit Agreement),
Agent and Lenders agreed, subject to the terms and provisions thereof, to
provide certain loans and other financial accommodations to Borrowers; and


WHEREAS, Borrowers have requested that Agent and Lenders agree to amend the
Credit Agreement in certain respects, as set forth below.


NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:


1.   Amendments to Credit Agreement. Subject to the satisfaction of the
conditions precedent set forth in Section 2 of this Amendment, and in reliance
on the representations and warranties set forth in Section 4 of this Amendment,
the Credit Agreement is hereby amended as follows:


(a)    Section 4.4 of the Credit Agreement is hereby amended and restated in its
entirety as follows:


"(a)   Holdings, Borrowers and their Subsidiaries on a consolidated basis shall
have, as of the last day of each Fiscal Quarter set forth below (commencing with
the Fiscal Quarter ending on June 30, 2004), from the date hereof until the
Termination Date, a Fixed Charge Coverage Ratio of not less than the following:



--------------------------------------------------------------------------------




1.15 to 1.00 for each Fiscal Quarter from the Fiscal Quarter ending June 30,
2004 through and including the Fiscal Quarter ending December 31, 2004;
1.05 to 1.00 for the Fiscal Quarter ending December 31, 2005; and
1.15 to 1.00 for each Fiscal Quarter ending thereafter.


(b)    European Borrower and its Subsidiaries on a consolidated basis shall
have, as of the last day of each Fiscal Quarter set forth below, a Fixed Charge
Coverage Ratio (which ratio shall be calculated (x) in Euros and (y) solely with
respect to European Borrower and its Subsidiaries notwithstanding references to
Holdings and its Subsidiaries in Exhibit 4.8(n)) of not less than the following:


1.25 to 1.00 for the Fiscal Quarter ending March 31, 2005;
1.25 to 1.00 for the Fiscal Quarter ending June 30, 2005; and
1.25 to 1.00 for the Fiscal Quarter ending September 30, 2005."


(b)    Section 4.7 of the Credit Agreement is hereby amended and restated in its
entirety as follows:


"Holdings, Borrowers and their Subsidiaries on a consolidated basis shall have,
as of the last day of each Fiscal Quarter set forth below, from the date hereof
until the Termination Date, a Senior Secured Leverage Ratio for the 12-month
period then ended of not more than the following:


1.25 to 1.00 for each Fiscal Quarter from the date hereof through and including
the Fiscal Quarter ending December 31, 2004;
1.75 to 1.00 for the Fiscal Quarter ending March 31, 2005;
1.75 to 1.00 for the Fiscal Quarter ending June 30, 2005;
1.50 to 1.00 for the Fiscal Quarter ending September 30, 2005; and
1.25 to 1.00 for each Fiscal Quarter ending thereafter."


2.   Conditions Precedent. The effectiveness of this Amendment is subject to the
satisfaction of the following conditions precedent:


(a)    Agent shall have received this Amendment executed by Credit Parties and
Lenders;


(b)    All proceedings taken in connection with the transactions contemplated by
this Amendment and all documents, instruments and other legal matters incident
thereto shall be satisfactory to Agent, Lenders and their respective legal
counsel; and


(c)    No Default or Event of Default shall have occurred and be continuing,
both before and after giving effect to the provisions of this Amendment.


-2-

--------------------------------------------------------------------------------




3.   References; Effectiveness. Agent, Lenders and Credit Parties hereby agree
that all references to the Credit Agreement which are contained in any of the
other Loan Documents shall refer to the Credit Agreement as amended by this
Amendment.


4.   Representations and Warranties. To induce Agent and Lenders to enter into
this Amendment, each Credit Party hereby represents and warrants to Agent and
Lenders that:


(a)    The execution, delivery and performance by such Credit Party of this
Amendment and the transactions contemplated hereby is within its organizational
power, have been duly authorized by all necessary action, have received all
necessary governmental approval (if any shall be required), and do not and will
not contravene or conflict with any provision of law applicable to such Credit
Party, the articles of incorporation, by-laws or any other organizational
document of such Credit Party, any order, judgment or decree of any court or
governmental agency, or any agreement, instrument or document binding upon such
Credit Party or any of its property;


(b)    Each of the Credit Agreement and the other Loan Documents, as amended by
this Amendment, are the legal, valid and binding obligation of such Credit
Party, enforceable against such Credit Party in accordance with their terms,
except as such enforceability may be limited by applicable bankruptcy,
reorganization, moratorium, fraudulent transfer or other similar laws affecting
creditors' rights generally or by principles governing the availability of
equitable remedies;


(c)    After giving effect to the amendments set forth herein, the
representations and warranties contained in the Credit Agreement and the other
Loan Documents are true and accurate (in all material respects if any such
representation and warranty is not by its terms already qualified as to
materiality) as of the date hereof with the same force and effect as if such had
been made on and as of the date hereof (other than those which, by their terms,
specifically are made as of a certain date prior to the date hereof); and


(d)    Such Credit Party has performed in all material respects all of its
obligations under the Credit Agreement and the Loan Documents to be performed by
it on or before the date hereof and as of the date hereof, such Credit Party is
in compliance in all material respects with all applicable terms and provisions
of the Credit Agreement and each of the Loan Documents to be observed and
performed by it and no Event of Default or other event which, upon notice or
lapse of time or both, would constitute an Event of Default, has occurred.


5.    Reaffirmation of Collateral Documents. Each Credit Party hereby (a)
affirms that (i) except as expressly contained herein, nothing contained therein
shall modify in any respect whatsoever any of its obligations under any of the
Collateral Documents to which it is a party and (ii) each such Collateral
Document is and shall continue to remain in full force and effect and (b) agrees
that all references in any of the Loan Documents to the "Obligations" shall be
deemed to refer to the definition of "Obligations" as amended by this Amendment
and as otherwise amended from time to time.


-3-

--------------------------------------------------------------------------------




6.    Counterparts. This Amendment may be executed in any number of counterparts
and by the different parties on separate counterparts, and each such counterpart
shall be deemed to be an original, but all such counterparts shall together
constitute but one and the same Amendment.


7.    Continued Effectiveness. Except as amended hereby, the Credit Agreement
and each of the Loan Documents shall continue in full force and effect according
to its terms.


8.    Costs and Expenses. Each Credit Party hereby acknowledges and agrees that
this Amendment is a "Loan Document" for purposes of, among other things,
subsection 1.3(e) of the Credit Agreement.


[signatures follow]


-4-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Amendment has been executed as of the day and year
first written above.
 

        BORROWERS:       SPORTRACK, LLC  
   
   
  By:   /s/ Ronald J Gardhoue    Name:     Ronald J. Gardhouse    Title:    
Executive Vice President and Chief Financial Officer 

 

       
VALLEY INDUSTRIES, LLC
 
   
   
  By:   /s/ Ronald J Gardhoue    Name:     Ronald J. Gardhouse    Title:    
Executive Vice President and Chief Financial Officer 

 

       
BRINK INTERNATIONAL B.V.
 
   
   
  By:   /s/ G de Graaf    Name:     G de Graaf    Title:     Chief Executive
Officer   

 

       
OTHER CREDIT PARTIES:
      CHAAS HOLDINGS, LLC  
   
   
  By:   /s/ Ronald J Gardhoue    Name:     Ronald J. Gardhouse    Title:    
Executive Vice President and Chief Financial Officer 

 

     
ADVANCED ACCESSORY HOLDINGS CORPORATION
 
   
   
  By:   /s/ Ronald J Gardhoue    Name:     Ronald J. Gardhouse    Title:    
Executive Vice President and Chief Financial Officer 

 
-5-

--------------------------------------------------------------------------------


 

     
CHAAS ACQUISITIONS, LLC
 
   
   
  By:   /s/ Ronald J Gardhoue    Name:     Ronald J. Gardhouse    Title:    
Executive Vice President and Chief Financial Officer 

 

     
ADVANCED ACCESSORY SYSTEMS, LLC
 
   
   
  By:   /s/ Ronald J Gardhoue    Name:     Ronald J. Gardhouse    Title:    
Executive Vice President and Chief Financial Officer 

 

     
AAS ACQUISITIONS, LLC
 
   
   
  By:   /s/ Ronald J Gardhoue    Name:     Ronald J. Gardhouse    Title:    
Executive Vice President and Chief Financial Officer 

 

     
CHAAS HOLDINGS B.V.
 
   
   
  By:   /s/ Ronald J Gardhoue    Name:     Ronald J. Gardhouse    Title:    
Executive Vice President and Chief Financial Officer 

 

     
SPORTRACK ACCESSORIES INC.
 
   
   
  By:   /s/ Ronald J Gardhoue    Name:     Ronald J. Gardhouse    Title:    
Executive Vice President and Chief Financial Officer 

 

     
SPORTRACK GMBH
 
   
   
  By:   /s/ Michael Runte    Name:     Michael Runte    Title:     Managing
Director

 

     
VALTEK, LLC
 
   
   
  By:   /s/ Ronald J Gardhoue    Name:     Ronald J. Gardhouse    Title:    
Executive Vice President and Chief Financial Officer 

 
-6-

--------------------------------------------------------------------------------


 

     
CHAAS HOLDINGS III B.V.
 
   
   
  By:   /s/ Ronald J Gardhoue    Name:     Ronald J. Gardhouse    Title:    

 

     
AAS CAPITAL CORPORATION
 
   
   
  By:   /s/ Ronald J Gardhoue    Name:     Ronald J. Gardhouse    Title:    
Executive Vice President and Chief Financial Officer 

 

     
NOMADIC SPORT INC.
 
   
   
  By:   /s/ Ronald J Gardhoue    Name:     Ronald J. Gardhouse    Title:    
Executive Vice President and Chief Financial Officer 

 

     
SPORTRACK S.R.O.
 
   
   
  By:   /s/ Michael Runte    Name:     Michael Runte    Title:     Managing
Director

 

     
SPORTRACK IBERICA AUTOMOTIVE, S.L. UNIPERSONAL
 
   
   
  By:   /s/ Michael Runte    Name:     Michael Runte    Title:     Managing
Director

 

       
BRINK SVERIGE AB
 
   
   
  By:   /s/ G de Graaf    Name:     G de Graaf    Title:     Chief Executive
Officer   

 

       
BRINK U.K. LIMITED
 
   
   
  By:   /s/ G de Graaf    Name:     G de Graaf    Title:     Chief Executive
Officer   

 
-7-

--------------------------------------------------------------------------------


 

       
BRINK NORDISK HOLDINGS APS
 
   
   
  By:   /s/ G de Graaf    Name:     G de Graaf    Title:     Chief Executive
Officer 

 

       
BRINK POLSKA SP Z.O.O.
 
   
   
  By:   /s/ G de Graaf    Name:     G de Graaf    Title:     Chief Executive
Officer 

 

       
BRINK FRANCE S.A.R.L.
 
   
   
  By:   /s/ G de Graaf    Name:     G de Graaf    Title:     Chief Executive
Officer 

 

       
ELLEBI S.R.L.
 
   
   
  By:   /s/ G de Graaf    Name:     G de Graaf    Title:     Chief Executive
Officer 

 

       
NORDISK KOMPONENT HOLDINGS A/S
 
   
   
  By:   /s/ G de Graaf    Name:     G de Graaf    Title:     Chief Executive
Officer 

 

       
SOCIETE DE FABRICATION D'EQUIPEMENTS ET D'ACCESSOIRES SA
 
   
   
  By:   /s/ G de Graaf    Name:     G de Graaf    Title:     Chief Executive
Officer 

 

       
BRINK TREKHAKEN B.V.
 
   
   
  By:   /s/ G de Graaf    Name:     G de Graaf    Title:     Chief Executive
Officer 

 
-8-

--------------------------------------------------------------------------------


 

       
BRINK A/S
 
   
   
  By:   /s/ G de Graaf    Name:     G de Graaf    Title:     Chief Executive
Officer 

 

       
SCI L'ELMONTAISE
 
   
   
  By:   /s/ G de Graaf    Name:     G de Graaf    Title:     Chief Executive
Officer 

 

       
CHAAS HOLDINGS II B.V.
 
   
   
  By:   /s/ G de Graaf    Name:     G de Graaf    Title:     Chief Executive
Officer 


 

       
AGENT AND LENDERS:
      GENERAL ELECTRIC CAPITAL CORPORATION, as Agent and a Lender  
   
   
  By:   /s/ Susan K Staub   Name:     Susan K Staub   Title:     Duly Authorized
Signatory

 

       
PB CAPITAL CORPORATION, as a Lender
 
   
   
  By:     Name:        Title:    

 

       
COMERICA BANK, as a Lender
 
   
   
  By:   /s/ Steven J McCormack   Name:     Steven J. McCormack   Title:     Vice
President

 
-9-

--------------------------------------------------------------------------------

 